PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE SECOND QUARTER OF 2012 · Revenue was $18.3 million, operating income was $8.4 million. · Diluted earnings per share was $0.06 on a GAAP basis and $0.07 on a non-GAAP basis. · Declared quarterly dividend of $0.03 per share. NEW YORK, NEW YORK, July 24, 2012 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following GAAP (Generally Accepted Accounting Principles) and non-GAAP basic and diluted net income and earnings per share for the three and six months ended June 30, 2012 and 2011 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended For the Three Months Ended June 30, June 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ GAAP Basis Non-GAAP Basis For the Six Months Ended For the Six Months Ended June 30, June 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three and six months ended June 30, 2012 and 2011 include the recurring adjustments related to the Company’s tax receivable agreement and the associated liability to its selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted net income per share were $4.5million and $0.07, respectively, for the three months ended June 30, 2012, and $6.6million and $0.10, respectively, for the three months ended June 30, 2011.Non-GAAP diluted net income and non-GAAP diluted net income per share were $10.1 million and $0.15, respectively, for the six months ending June 30, 2012 and $12.8 million and $0.20, respectively, for the six months ended June 30, 2011.GAAP and non-GAAP net income for diluted earnings per share generally assume all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate, exclusive of the adjustments noted above and other one-time adjustments.When this conversion results in an increase in earnings per share or a decrease in loss per share, diluted net income and diluted earnings per share are assumed to be equal to basic net income and basic earnings per share for the reporting period. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes the non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended Twelve Months Ended June 30, March 31, June 30, June 30, Institutional Accounts Assets Beginning of Period $ Inflows Outflows ) Net Flows ) ) ) Market Appreciation/(Depreciation) End of Period $ Retail Accounts Assets Beginning of Period Assets $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) ) ) End of Period $ Total Assets Beginning of Period $ Inflows Outflows ) Net Flows ) Market Appreciation/(Depreciation) End of Period $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended June 30, March 31, June 30, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Six Months Ended June 30, June 30, Institutional Accounts $ $ Retail Accounts Total $ $ Revenue was $18.3 million for the second quarter of 2012, a decrease of 18.3% from $22.4 million for the second quarter of 2011, and a decrease of 7.6% from $19.8 million for the first quarter of 2012.For the six months ended June 30, 2012, revenues were $38.1 million, a decrease of 13.8%, from $44.2 million, for the six months ended June 30, 2011. Average assets under management for the second quarter of 2012 was $13.7 billion, a decrease of 16.0% from $16.3 billion for the second quarter of 2011, and a decrease of 4.2% from $14.3 billion for the first quarter of 2012. The weighted average fee rate was 0.537% for the second quarter of 2012, decreasing from 0.549% for the second quarter of 2011, and decreasing from 0.552% for the first quarter of 2012.The decrease from the second quarter of 2011 was primarily due to performance fees recognized during the second quarter of 2011.The decrease from the first quarter of 2012 was primarily attributable to performance fees recognized in the first quarter of 2012, as well as the timing of asset flows. The weighted average fee rate for institutional accounts was 0.566% for the second quarter of 2012, decreasing from 0.591% for the second quarter of 2011, and decreasing from 0.581% for the first quarter of 2012.The net decrease from the second quarter of 2011 was primarily due to performance fees recognized in the second quarter of 2011, partially offset by a higher mix of assets in the Company’s Global strategy, which carry higher fee rates.The decrease from the first quarter of 2012 was primarily due to performance fees recognized in the first quarter of 2012, as well as the timing of asset flows. The weighted average fee rate for retail accounts was 0.394% for the second quarter of 2012, increasing from 0.378% for the second quarter of 2011, and decreasing from 0.406% for the first quarter of 2012. The year-over-year increase was primarily due to the higher mix of assets in the Company’s retail Emerging Markets strategy, which carries a higher fee rate, as well as the timing of asset flows in its other retail accounts. The decrease from the first quarter of 2012 was primarily due to the timing of asset flows. Total operating expenses were $9.9 million in the second quarter of 2012, decreasing from $10.3 million in the second quarter of 2011 and relatively even with the first quarter of 2012.Operating expenses for the six months ended June 30, 2012 decreased by $0.9 million, or 4.1%, compared to those of the six months ended June 30, 2011.The decrease in operating expenses year-over-year was primarily driven by reductions in real estate expenses associated with the sublease of excess office space and lower compensation costs. As of June 30, 2012, employee headcount was 67, down from 68 at June 30, 2011 and up from 65 at March 31, 2012. The operating margin was 45.9% on a GAAP basis for the second quarter of 2012, compared to 54.0% for the second quarter of 2011, and 50.0% for the first quarter of 2012. Other income/(expense) was income of $0.1 million for the second quarter of 2012, an expense of $2.0 million for the second quarter of 2011, and income of less than $0.1 million for the first quarter of 2012.Other income/(expense) includes the net realized and unrealized gain/(loss) recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.A portion of realized and unrealized gain/(loss) associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.Second quarter 2012 other income/(expense) also included income of $0.3 million associated with a decrease in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated an expense of $2.1 million in the second quarter of 2011 and an expense of $1.0 million in the first quarter of 2012.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended June 30, March 31, June 30, Net Interest and Dividend Income $
